*924Nolan, P. J., Adel, Sneed and MacCrate, JJ., concur; Wenzel, J., concurs except as to the provisions of the order which permits plaintiffs to apply for a reduction of the fee as fixed, and votes to modify the order by striking out such provision, with the following memorandum: If the appellant’s fee is fixed on a quantum meruit basis it should not be reduced if the fee fixed proves “disproportionate to [the amount of] the recovery”. While in fixing legal fees, the financial return to the client is ordinarily an element for consideration, if it be considered in fixing the fee of a substituted attorney to the extent here indicated, then, too, the outgoing attorney should be permitted to make application for an increased fee, if the amount of recovery is disproportionate to the fee previously fixed, in that it appears to be too small. It is my belief that if a fee be fixed on a quantum meruit basis, at a time when the ultimate result cannot, be determined, and rests in great measure upon the diligence and ability of another, it should be neither increased nor reduced.